[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Date of Sentence                 April 4, 1991 Date of Application              March 28, 1995 Date Application Filed           March 30, 1995 Date of Decision                 October 24, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Tolland.
Docket No. MV19-29861;
Adam J. Teller, Esq. Counsel, for Petitioner.
Sandra Tullis, Esq. Supervisory Assistant State's Attorney, for the State.
BY THE DIVISION
A review of the file indicates that the sentence which petitioner seeks to have reviewed was imposed on April 4, 1991, and the Application for Review was filed on March 30, 1995. General statutes § 51-195 provides that persons sentenced to a term of imprisonment for three or more years may "within 30 days from the date said sentenced was imposed" file with the clerk of the court, for the judicial district in which sentence was rendered, an application for review by the Sentence Review Division. See also Connecticut Practice Book § 938. The transcript of the proceedings indicates that, at the time sentence was imposed, petitioner and his attorney received a notice of right to sentence review along with the application for review of the sentence. This was acknowledged by petitioner on the record.
The statutory provision requiring that the Application for Sentence Review be filed within thirty days from the date of sentence is mandatory. State v. Morrissette,29 Conn. Sup. 131, 133 (1971). The Sentence Review Division has no authority to enlarge or extend the period within which the CT Page 12510-F Application for Review must be filed. State v. Zappone,28 Conn. Sup. 196, 197 (1969).
Since the petition was not filed within the time allowed by statute, this Division has no jurisdiction to review the petition. Accordingly, the petition for sentence review is dismissed.
Purtill, J.
Norko, J.
Stanley, J.
Purtill, J., Norko, J. and Stanley, J. participated in this decision.